Citation Nr: 0934260	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-39 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine.

3.  Entitlement to an initial compensable rating for hallux 
valgus of the left great toe.

4.  Entitlement to an initial compensable rating for 
bilateral calluses of the feet.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to 
July 1992.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

In April 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for 
hallux valgus of the left toe and for bilateral calluses of 
the feet, the Board has characterized these issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service- connected 
disability).

The claim for service connection for DJD of the lumbar spine 
and the claims for initial compensable ratings for hallux 
valgus of the left great toe and for bilateral calluses of 
the feet will be considered within the Remand section of this 
document below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The service treatment records are negative for findings 
or diagnosis of bilateral  pes planus; bilateral pes planus 
was not objectively documented for more than 13 years after 
the Veteran's discharge from active service, and there is no 
medical evidence linking bilateral pes planus to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a March 2005 and a November 2005 pre-rating 
letter provided notice to the Veteran of the evidence and 
information needed to substantiate his claim for service 
connection for bilateral pes planus on appeal.  This letter 
also informed the Veteran of what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The letter further 
requested that the Veteran submit any additional information 
or evidence in his possession that pertained to his claim.  
The January 2006  RO rating decision reflects the initial 
adjudication of the claim for service connection for 
bilateral pes planus.  Hence, the March 2005 and November 
2005 letters-which meet all four of Pelegrini's content of 
notice requirement-also meet the VCAA's timing of notice 
requirement.

While the Veteran was not provided information regarding 
disability ratings and effective, on these facts, such 
omission is not shown to prejudice the Veteran.  As the 
Board's decision herein denies the claim for service 
connection for bilateral pes planus on appeal, no disability 
rating or effective date is being, or is to be, assigned.  
Hence, there is no possibility of prejudice to the Veteran 
under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records and the reports of an October 2005 VA feet 
examination and an October 2005 VA joints examination.  Also 
of record and considered in connection with the appeal is the 
transcript of the April 2009 Board hearing, as well as 
various written statements provided by the Veteran as well as 
by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied as to this issue.  Through various 
notices of the RO, the appellant has been notified and made 
aware of the evidence needed to substantiate the claims 
herein decided, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with any claim(s).  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records do not demonstrate 
treatment for or a diagnosis of bilateral pes planus.  While 
the Veteran's September 1992 separation physical examination 
notes that the Veteran's feet were abnormal, the findings 
were of bilateral corns; there was no indication that the 
Veteran had bilateral pes planus.  

Post service private podiatry medical records dated from 
October 2003 to July 2004 are negative for findings or 
diagnosis of bilateral pes planus.  The report of an October 
2005 VA feet examination reflects a diagnosis of mild pes 
planus - more than 13 years after discharge from service.  
The Board is cognizant that the Veteran reports ongoing foot 
problems in and since service; however, he has been granted 
service connection for hallux valgus of the left great toe 
and for bilateral calluses.  As noted above, in this case, 
there is no evidence indicating treatment for or findings of 
bilateral pes planus in service and the first diagnosis of 
bilateral pes planus was in October 2005.  The Board points 
out that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

Further, there is no medical evidence or opinion even 
suggesting that there exists a relationship between bilateral 
pes planus and service, and neither the Veteran nor his 
representative has identified, presented, or alluded to the 
existence of any such medical evidence or opinion.  

In addition to the medical evidence, the Board has considered 
the Veteran's written statements and testimony, as well as 
those of his representative, as to the alleged etiology of 
the Veteran's bilateral pes planus.  While the Veteran, as a 
layperson, is competent to report his own symptoms, and 
matters about which he has personal knowledge (see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)) neither he nor his representative is 
shown to have to the medical training and expertise to 
competently render a medical opinion as to cause or etiology 
of the claimed disability.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board concludes that the claim 
for service connection for bilateral pes planus must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for bilateral pes planus is denied.


REMAND

With regard to the claim for service connection for DJD of 
the lumbar spine, the Board notes that in September 2005, the 
Veteran submitted a claim for service connection for a back 
disability.  In October 2005 the Veteran underwent a VA 
joints examination in which he was diagnosed with DJD of the 
lumbar spine; however, the VA examiner did not provide an 
opinion whether this disability was related to the Veteran's 
military service.  In this regard, service treatment records 
show that in June 1986, the Veteran complained of low back 
pain after diving into a pool.  He was assessed with muscle 
strain at the L-5 area.  In May 1991, the Veteran was again 
seen with complaints of low back pain after lifting, he was 
assessed with paraspinal muscle pain.  During the October 
2005 VA joints examination, the Veteran stated that his low 
back pain began in service and has persisted on an 
intermittent basis.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

Therefore, in light of the Veteran's statements during the 
October 2005 VA examination as well as the medical evidence 
of record, the Board finds that further VA examination and 
medical opinion is warranted to determine whether the Veteran 
has a current low back disability related to service.  See 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (VA examination warranted where evidence "indicates" 
that a current disability "may" be associated with military 
service, but the record does not contain sufficient medical 
evidence to decide the claim). 

During the April 2009 Board hearing, the Veteran provided 
testimony indicating that his service-connected hallux valgus 
of the left great toe and bilateral calluses of the feet had, 
each, increased in severity since the October 2005 VA 
podiatry examination.  Therefore, to ensure that the record 
reflects the current severity of the Veteran's service-
connected feet disabilities, the Board finds that a more 
contemporaneous examination, by an appropriate physician, 
with findings responsive to the applicable rating criteria, 
is needed to properly evaluate each disability.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the Veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered contemporaneous").

Accordingly, the RO should arrange for the Veteran to undergo 
a VA spine and podiatry examination, by physicians with the 
appropriate expertise, at a VA medical facility.  The Veteran 
is hereby advised that failure to report to any scheduled 
examination(s), without good cause, may result in denial of 
the original claim(s) (as the claim(s) will be considered on 
the basis of the evidence of record). See 38 C.F.R. § 
3.655(a) (2008).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the Veteran 
fails to report to any scheduled examination(s), the RO must 
obtain and associate with the claims file a copy(ies) of any 
notice(s) of the date and time of the examination(s) sent to 
him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding pertinent medical records. The claims file 
currently includes outpatient treatment records from the 
Wilmington VA medical center (VAMC) in January 2007.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all of 
the Veteran's outstanding pertinent medical records from the 
Wilmington VAMC since January 2007 following the procedures 
prescribed in 38 C.F.R. § 3.159 (2008) as regards requesting 
records from Federal facilities.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should, 
through VCAA-compliant notice, give the Veteran another 
opportunity to provide information and/or evidence pertinent 
to each claim remaining on appeal, explaining that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(b)(1)(West 2002); but see also 38 U.S.C.A. § 5103(b)(3)) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the appellant to submit all pertinent evidence in his 
possession, and ensure that its notice to the Veteran meets 
the notice requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (particularly, as regards assignment of 
disability ratings and effective dates).

The RO's adjudication of the claims for initial compensable 
ratings for hallux valgus of the left great toe and for 
bilateral calluses of the feet should include consideration 
of whether "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found), 
pursuant to Fenderson, is warranted.

Accordingly, these matters are is REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The AMC/RO should obtain from the 
Wilmington VAMC all outstanding pertinent 
medical records from January 2007 to the 
present.  The AMC/RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2. The AMC/RO should send to the Veteran 
and his representative a VCAA-compliant 
notice letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to each claim on appeal that is not 
currently of record.  

The AMC/RO should request that the 
Veteran submit all evidence in his 
possession relating to each claim, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
AMC/RO should also ensure that its letter 
meets the notice requirements of 
Dingess/Hartman (cited to above).

3.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo VA spine and 
foot examinations, by appropriate 
physicians.  The entire claims file must 
be made available to the physicians 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, (with all results made 
available to the examining physician(s) 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Each physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed.

Spine examination:  The physician should 
clearly identify all current lumbar spine 
disability/ies, to specifically include 
arthritis.  With respect to each 
diagnosed disability, the examiner should 
opine whether the disability is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) the such 
disability is the result of injury or 
disease incurred in or aggravated during 
the Veteran's military service.

Foot examination:  The examiner is 
requested to ascertain the severity of 
the Veteran's service-connected hallux 
valgus of the left toe and bilateral 
calluses of the feet.

The physician should comment whether the 
Veteran's hallux valgus of the left toe 
is severe such that it is equivalent to 
amputation of the great toe or if there 
is malunion or nonunion of the tarsal or 
metatarsal bones that is moderate, 
moderately severe, or severe.

The physician should specifically comment 
on the frequency and severity of the 
Veteran's calluses.  The examiner should 
provide a description of the calluses on 
each foot, to include the size of the 
calluses in square inches or square 
centimeters. The examiner should also 
indicate whether the Veteran has any 
additional symptoms or disabilities as a 
result of his calluses, to include the 
overall impact on each of the Veteran's 
feet.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate each of the 
claims on appeal in light of all 
pertinent evidence and legal authority. 

5.  If any benefit sought on appeal 
remains denied, the AMC/RO must furnish 
to the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


